United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1243
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                             Jaamil Demonta Owens

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: April 14, 2022
                              Filed: June 28, 2022
                                 ____________

Before LOKEN, KELLY, and KOBES, Circuit Judges.
                           ____________

KOBES, Circuit Judge.

     Jaamil Owens pleaded guilty to distributing 50 grams or more of
methamphetamine, 21 U.S.C. § 841. The district court1 imposed a bottom-of-



      1
        The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
Guidelines sentence of 87 months in prison. Owens challenges his sentence as
procedurally and substantively unreasonable. We affirm.

                                          I.

       Owens moved back home to Missouri after he was laid off from his job. His
older brother, the leader of a meth distribution operation, helped him pay his bills.
Owens returned the favor by distributing for his brother and flying to California to
deliver cash to the drug supplier. Once, he sold about a pound of meth to a
confidential informant for $4,000. Another time, he was caught at the Phoenix
airport bringing $51,950 to the supplier. Eventually, Owens was indicted and
pleaded guilty to distributing meth.

        The Presentence Report recommended a Guidelines range of 87–108 months.
It also noted that the 60-month statutory minimum did not apply because Owens met
the criteria for safety valve relief. The district court adopted the PSR. Defense
counsel argued for a sentence as low as time served—seven days—and talked at
length about mitigating factors, including Owens’s lack of criminal history,
significant support system, strong family ties, exemplary work history, and the
detrimental effects that a significant prison sentence would have on him. The district
court considered this, as well as Owens’s role in distributing 441.8 grams of meth
and ferrying over $51,000 in drug proceeds, his mid-tier culpability in the
conspiracy, and that he was a drug user for his entire adult life. Although it found
that the safety valve applied—meaning it had the discretion to sentence Owens
below the 60-month statutory minimum—the district court declined to do so,
imposing a sentence of 87 months in prison and 4 years of supervised release.
Owens appeals, claiming that his sentence is both procedurally and substantively
unreasonable.




                                         -2-
                                           II.

       “Procedural error includes failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to
adequately explain the chosen sentence—including an explanation for any deviation
from the Guidelines range.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (quotation omitted) (cleaned up). Where, as here, the defendant
fails to object at sentencing, we review for plain error. United States v. Wise, 17
F.4th 785, 788 (8th Cir. 2021). Plain error is (1) error, (2) that is plain, and (3) that
affects substantial rights. Id.

        Owens first argues that the district court erred by failing to acknowledge its
authority to sentence below the mandatory minimum, and by failing to explain why
it did not apply the safety valve. The “safety valve” provision, 18 U.S.C. § 3553(f),
allows the court to disregard an applicable statutory minimum if it finds certain
criteria. Contrary to Owens’s argument, the court found that the safety valve
applied. But safety valve eligibility does not guarantee Owens a below-statutory
minimum sentence; it just gives the court the opportunity to sentence below the
minimum if it believes it is appropriate. Owens argues that the court needed to
specifically explain why it decided not to impose a below-minimum sentence—
beyond the usual explanation for choosing a particular sentence. But he does not
cite any cases from this circuit announcing such a rule, and the out-of-circuit cases
he cites do not support his argument. See, e.g., United States v. Real-Hernandez, 90
F.3d 356, 361–62 (9th Cir. 1996) (safety valve eligibility “does not require the court
to sentence a defendant to a term less than the mandatory minimum” but “[a]s in all
other cases, the court must state its reasons for imposing a particular sentence”);
United States v. Feliz, 453 F.3d 33, 36 (1st Cir. 2006) (error not to explain why
defendant was ineligible for safety valve). The district court did not err—plainly or
otherwise—in explaining why its 87-month sentence was appropriate without also
explaining why a below-60-month sentence was inappropriate.


                                          -3-
       Owens next argues that the district court failed to weigh the mitigating
factors—his support system, lack of prior convictions, family ties, work history, and
work ethic—in its 18 U.S.C. § 3553(a) analysis. But the district court explicitly
considered these exact factors, alongside other relevant non-mitigating factors.

                                         III.

       Finally, we review the substantive reasonableness of a sentence for abuse of
discretion. United States v. Miner, 544 F.3d 930, 932 (8th Cir. 2008). “A district
court abuses its discretion when it (1) fails to consider a relevant factor that should
have received significant weight; (2) gives significant weight to an improper or
irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” Feemster, 572 F.3d at 461 (citation
omitted). A within-Guidelines sentence like Owens’s is presumptively reasonable.
United States v. Peithman, 917 F.3d 635, 653 (8th Cir. 2019). And the court’s
§ 3553(a) analysis was proper. It addressed aggravating factors—the large amount
of meth and cash involved, Owens’s history of drug use, and his mid-tier conspiracy
culpability—alongside the mitigating factors. Owens argues that the district court’s
reference to him being “a drug user his entire adult life” improperly exaggerated his
minor drug use. But the facts show that he used alcohol and marijuana daily, and
had taken about five illegally-obtained Xanax pills per week since he was 22 years
old. The court neither exaggerated nor harped on this fact.

                                         IV.

      We affirm.
                       ______________________________




                                         -4-